Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3328 Filed 07/17/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                    Case No.: 16-CR-20593

 v.                                                  Hon. Gershwin A. Drain

 D-2 LIBERTY JARAMILLO,

       Defendant.


       DEFENDANT LIBERTY JARAMILLO’S MOTION FOR
  COMPASSIONATE RELEASE OR CONTINUATION OF REPORT DATE
       NOW COMES Defendant Liberty Jaramillo (“Mr. Jaramillo”) by and through

 his undersigned counsel, and respectfully moves this Honorable Court to grant his

 Motion for Compassionate Release or Continuation of Report Date. Mr. Jaramillo

 respectfully requests that he be granted compassionate release or a continuation of

 his report date for the following reasons:

       1.     Mr. Jaramillo is 69 years old and suffers from type 2 diabetes,

 tachycardia, heart palpitations, high cholesterol, rheumatoid arthritis, gout attacks,

 and thyroid problems.

       2.     Mr. Jaramillo is scheduled to report to the federal correctional

 institution in Morgantown, WV (FCI Morgantown) on July 23, 2020 to serve his 36-

 month sentence for healthcare fraud.
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3329 Filed 07/17/20 Page 2 of 13




       3.     Mr. Jaramillo’s report date has previously been continued due to the

 COVID-19 pandemic. The pandemic remains a threat throughout the Unites States,

 especially for older adults with preexisting conditions such as Mr. Jaramillo.

       4.     Courts have held the exhaustion of administrative remedies is not

 required before judicial review of a compassionate release request.

       5.     Extraordinary and compelling reasons exist to grant Mr. Jaramillo

 compassionate release.

       6.     The purposes of punishment can be adequately achieved through

 alternatives to incarceration, and without risk of danger to the community.

       7.     If compassionate release is not granted, the risks and consequences of

 COVID-19 exposure still warrant a continuation of Mr. Jaramillo’s report date.

       8.     The Government has been contacted prior to filing this motion, and

 objects to compassionate release. The Government takes no position and defers to

 the Court on a continuation of the report date.

       WHEREFORE, for the reasons stated herein and in the attached Brief in

 Support, Defendant Liberty Jaramillo, by and through his undersigned counsel,

 respectfully requests that this Honorable Court GRANT his instant Motion for

 Compassionate Release or Continuation of Report Date.




                                           2
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3330 Filed 07/17/20 Page 3 of 13




                                          Respectfully Submitted,
                                          CHAPMAN LAW GROUP

 Dated: July 17, 2020                     /s/ Ronald W. Chapman II
                                          Ronald W. Chapman II (P73179)
                                          Attorney for Defendant Jaramillo
                                          1441 West Long Lake Rd., Suite 310
                                          Troy, Michigan 48098
                                          (248) 644-6326
                                          rwchapman@chapmanlawgroup.com




                                      3
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3331 Filed 07/17/20 Page 4 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                  Case No.: 16-CR-20593

 v.                                                  Hon. Gershwin A. Drain

 D-2 LIBERTY JARAMILLO,

         Defendant.


   BRIEF IN SUPPORT OF DEFENDANT LIBERTY JARAMILLO’S
 MOTION FOR COMPASSIONATE RELEASE OR A CONTINUATION OF
                       REPORT DATE

         Defendant Liberty Jaramillo respectfully submits this memorandum in

 support of his motion requesting compassionate release or a continuation of report

 date.

 I. BACKGROUND

         On June 15, 2017, Mr. Jaramillo entered a plea agreement and pleaded guilty

 to Conspiracy to Commit Health Care Fraud and Wire Fraud, in violation of 18

 U.S.C. § 1349. On May 3, 2018, Mr. Jaramillo was sentenced to 36 months in prison

 at FCI Morgantown. Dkt. No. 142. Mr. Jaramillo’s scheduled report date is currently

 July 23, 2020. Dkt. No. 179. This Court has previously entered stipulated orders to

 extend Mr. Jaramillo’s original report date of June 7, 2018 to:

         a. September 7, 2018 (Dkt. No. 145)
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3332 Filed 07/17/20 Page 5 of 13




       b. January 7, 2018 (Dkt. No. 153)

       c. April 8, 2019 (Dkt. No. 160)

       d. August 19, 2019 (Dkt. No. 166)

       e. February 3, 2020 (Dkt. No. 171)

       f. March 23, 2020 (Dkt. No. 176)

 II. GOVERNING LAW

       Once imposed, a term of imprisonment cannot be modified by the court unless

 it determines that the defendant’s administrative rights have been exhausted and

 extraordinary and compelling reasons warrant such a reduction. 18 U.S.C. §

 3582(c)(1)(A). The defendant or Director of the Bureau of Prisons must move the

 court to hear a motion of modification upon exhaustion of all administrative rights

 or after the lapse of 30 days, whichever is first. Id.

       Upon review of the merits of a motion for compassionate release, the court

 must consider the following factors: 1) whether extraordinary and compelling

 reasons warrant a sentence reduction, § 3582(c)(1)(A)(i); 2) whether the defendant

 is a danger to the community, 18 U.S.C. § 3142(g), U.S.S.G. § 1B1.13; 3) whether

 the reduction would take into consideration the purposes of punishment, 18 U.S.C.

 § 3553(a).




                                             2
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3333 Filed 07/17/20 Page 6 of 13




 III. ARGUMENT

       Mr. Jaramillo has not yet reported to FCI Morgantown to serve his 36-month

 sentence; however, waiting to request compassionate release until after he is in

 custody would delay and create a redundancy of these proceedings. Mr. Jaramillo’s

 vulnerable health condition is caused by age, chronic illnesses, and the COVID-19

 pandemic, which will remain a threat for the foreseeable future. Requiring

 Mr. Jaramillo to report to prison in order to file a motion based on these same

 concerns is counterproductive as the time he spends traveling to Morgantown, and

 in custody, however limited, will put him at greater risk of COVID-19 exposure and

 serious complications, which is what this motion is aimed at preventing.

    A. Courts Have Waived the Statutory Exhaustion Requirement During the
       COVID-19 Pandemic.

       Mr. Jaramillo’s administrative remedies under 18 U.S.C. § 3582(c)(1)(A)

 have not yet been exhausted. Traditionally, the procedure in the statute has been

 interpreted to require that the defendant request the warden of his or her facility to

 bring a motion for compassionate release on the defendant’s behalf, and either wait

 for a response or for 30 days to lapse, whichever is first, before proceeding.

 However, the COVID-19 pandemic has created extenuating circumstances and the

 need for expediency in reviewing defendants’ requests for compassionate release.

 This administrative process has become a barrier to the timely relief it has been put

 in place to facilitate. The issue of whether administrative remedies must be


                                           3
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3334 Filed 07/17/20 Page 7 of 13




 exhausted before seeking judicial relief, has recently been analyzed in many courts,

 including the Eastern District of Michigan, and in some instances have held

 administrative remedies do not need to be satisfied before reviewing the case on its

 merits.

       In United States v. Agomuoh, Judge Levy looked to the text and congressional

 intent of the compassionate release statute and determined the language bound the

 Government, and not the defendant, to the 30-day timeline if the Bureau of Prisons

 (BOP) wished to take part in the decision. No. 16-20196, 2020 U.S. Dist. LEXIS

 86562, at *16 (E.D. Mich. May 18, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)). Also,

 the short 30-day timeframe, and ability of the defendant to move forward with the

 request without a definitive response from BOP, supports that the administrative

 review requirement is not so absolute as to prevent judicial waiver in cases of undue

 prejudice. Id. at *15-16. Judge Levy held, “[t]he court honors congressional intent

 not by routinely enforcing the 30-day period in the face of a global pandemic, but

 instead by waiving such a requirement where appropriate and in accordance with

 Congress’s clear attempt to afford quick judicial relief to vulnerable individuals.”

 No. 16-20196, 2020 U.S. Dist. LEXIS 86562, at *16 (E.D. Mich. May 18, 2020).

 Likewise, Mr. Jaramillo should not be barred from judicial review of his

 compassionate release request because he has not exhausted his administrative

 remedies.


                                          4
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3335 Filed 07/17/20 Page 8 of 13




     B. Extraordinary and Compelling Circumstances                      Exist   to   Grant
        Mr. Jaramillo Compassionate Release.

        1. Serious Medical Conditions

        Mr. Jaramillo’s serious medical conditions constitute extraordinary and

 compelling reasons. Mr. Jaramillo is a 69-year-old man who suffers from

 tachycardia, heart palpitations, high cholesterol, type 2 diabetes, rheumatoid

 arthritis, gout attacks, and thyroid problems including hyperthyroidism and thyroid

 removal. Mr. Jaramillo’s age and health conditions place him within the increased

 risk group for developing severe illness from COVID-19. Centers for Disease

 Control and Prevention (CDC) states that the chance of hospitalization, intensive

 care admission, and death increases with age.1 Certain underlying conditions such

 as type 2 diabetes mellitus also puts Mr. Jaramillo, and individuals of any age, at

 higher risk for severe illness.2 CDC recommends that people like Mr. Jaramillo with

 increased risk should limit their interactions with others as much as possible and take

 precautions such as social distancing and limiting contact with commonly touched

 surfaces and items. Id. It will be difficult for Mr. Jaramillo to reduce his interaction



 1
   See Centers for Disease Control and Prevention, Older Adults,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
 accessed July 14, 2020).
 2
   See Centers for Disease Control and Prevention, People of Any Age with Underlying Medical
 Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last accessed July 14, 2020).

                                              5
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3336 Filed 07/17/20 Page 9 of 13




 with other people and his use of shared spaces within FCI Morgantown, which

 currently houses 507 male inmates.3 FCI Morgantown is composed of seven housing

 units, which include dormitory-style rooms, cubicles, and double rooms.4 It is

 inevitable that Mr. Jaramillo will be, sleeping, eating, bathing, and living in close

 proximity to other inmates and facility employees, making abidance with the CDC

 guidelines impracticable.

        2. Dangerous Conditions Within and Surrounding FCI Morgantown

        The Federal Bureau of Prisons (BOP) has reported that 15 inmates at FCI

 Morgantown have completed tests for COVID-19, six inmates have pending

 COVID-19 tests, and zero inmates have had a positive COVID-19 test.5 Despite

 these low numbers, the statistics do not guarantee that COVID-19 is not present

 among the inmate population and staff at FCI Morgantown. COVID-19 can spread

 through asymptomatic or pre-symptomatic transmission, meaning while a person

 never develops symptoms or has not yet developed symptoms, that person can still

 infect other people.6 Without more COVID-19 testing, it cannot be determined who


 3
   See Federal Bureau of Prisons, FCI Morgantown,
 https://www.bop.gov/locations/institutions/mrg/ (last accessed July 14, 2020).
 4
   See FCI Morgantown West Virginia Admission & Orientation Handbook,
 https://www.bop.gov/locations/institutions/mrg/MRG_aohandbook.pdf (last accessed July 14,
 2020).
 5
   See Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/
 (last accessed July 14, 2020).
 6
   See World Health Organization, Transmission of SARS-CoV-2: implications for infection
 prevention precautions, https://www.who.int/news-room/commentaries/detail/transmission-of-
 sars-cov-2-implications-for-infection-prevention-precautions (last accessed July 14, 2020).

                                               6
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3337 Filed 07/17/20 Page 10 of 13




  is and is not infectious, and as a result COVID-19 remains a serious threat at FCI

  Morgantown, especially for vulnerable individuals like Mr. Jaramillo.

        In addition to the threat of COVID-19 exposure from other inmates,

  Mr. Jaramillo also risks exposure from the staff at FCI Morgantown. Many of the

  facility’s employees likely live in the surrounding area of Monongalia County,

  which leads the state in the highest number of confirmed COVID-19 cases with 557

  cases.7

        The lack of expanded testing to include asymptomatic inmates, the inability

  to properly socially distance within the facility, and the high number of positive

  cases in the surrounding community all make FCI Morgantown a dangerous

  environment for Mr. Jaramillo as it increases his risk of severe illness or death from

  COVID-19. Therefore, extraordinary and compelling reasons warrant modification

  of his sentence.

        3. No Risk of Danger to the Community.

        Based on the framework provided in 18 U.S.C. § 3142(g), Mr. Jaramillo is not

  a danger to the community and presents no risk to public safety. Mr. Jaramillo is a

  69-year-old father and retired engineer with no criminal history. PSR at 8, 9, 11-12.

  He was convicted of the non-violent crime of Conspiracy to Commit Health Care



  7
   See Department of Health & Human Resources, COVID-19, https://dhhr.wv.gov/COVID-
  19/Pages/default.aspx (last accessed July 14, 2020).

                                            7
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3338 Filed 07/17/20 Page 11 of 13




  Fraud and Wire Fraud and is scheduled to serve his sentence in a minimum-security

  prison. Mr. Jaramillo plans to live alone following any period of incarceration, and

  that residence has been inspected and deemed fit by Pretrial Services. PSR at 10.

  Mr. Jaramillo accepted responsibility for his actions and pled guilty to conspiracy.

  Since he was sentenced on May 3, 2018 he has been living in the community without

  incident, and his report date has been extended multiple times without objection

  from the Government.

        4. Incarceration is Unnecessary to Serve the Purposes of Punishment.

        Incarcerating Mr. Jaramillo is unnecessary to serve the purposes of

  punishment under 18 U.S.C. § 3553(a)(2). The goals of punishment are to reflect on

  the seriousness of the offense, deter future criminal conduct, protect the public, and

  provide defendants with necessary training and/or treatment. § 3553(a)(2)(A)-(D).

  During this global pandemic, these purposes can be adequately achieved through a

  modified sentence for non-violent, first-time offenders such as Mr. Jaramillo. The

  detrimental effects of serving a term of incarceration while facing COVID-19

  exposure far exceed Mr. Jaramillo’s potential danger to the community. The other

  goals can be achieved outside of prison, and without the risk of serious complications

  from COVID-19 infection and death.




                                            8
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3339 Filed 07/17/20 Page 12 of 13




     C. If Compassionate Release is Not Granted, Mr. Jaramillo’s Report Date
        Should Be Continued.

        Even if Mr. Jaramillo’s request for compassionate release is not granted, his

  report date should be continued due to the ongoing COVID-19 pandemic, and the

  high risk of serious illness or death due to his age and medical conditions as outlined

  above.

  IV. CONCLUSION

        WHEREFORE Defendant Liberty Jaramillo, by and through his undersigned

  counsel, respectfully requests that this Honorable Court GRANT his instant Motion

  for Compassionate Release or Continuation of Report Date.

                                                Respectfully Submitted,
                                                CHAPMAN LAW GROUP

  Dated: July 17, 2020                          /s/ Ronald W. Chapman II
                                                Ronald W. Chapman II (P73179)
                                                Attorney for Defendant Jaramillo
                                                1441 West Long Lake Rd., Suite 310
                                                Troy, Michigan 48098
                                                (248) 644-6326
                                                  rwchapman@chapmanlawgroup.com




                                            9
Case 2:16-cr-20593-GAD-DRG ECF No. 193, PageID.3340 Filed 07/17/20 Page 13 of 13




                              PROOF OF SERVICE

             I hereby certify that on July 17, 2020, I presented the
             foregoing document to the Clerk of the Court for filing and
             uploading to the ECF system, which will send notification
             of such filing to the attorneys of record listed herein and I
             hereby certify that I have mailed by U.S. Postal Service
             the document to any involved non-participants.

                                    /s/ Ronald W. Chapman II
                                    Ronald W. Chapman II (P73179)
                                    Attorney for Defendant Jaramillo
                                    rwchapman@chapmanlawgroup.com




                                          10
